Title: To Thomas Jefferson from James Madison, 20 May 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            May 20. 1798
          
          Your favor of the 3d. was acknowledged in my last. I am now to thank you for that of the 10th. You must ascribe my inaccuracy as to the locks & hinges partly to myself, & partly to my workman. Four of the doors will be thick eno’ for mortise locks which I accordingly prefer, and of the quality which you think best. Three of the doors will be about 1¼ inch thick only. If this thickness be insufficient for mortise locks, I must get the favor of you to order brass locks of moderate size to be screwed on the outside. There will be also 2 outside folding doors about the thickness of 1¾ inch for which I wish you to order such locks & Bolts as your better judgment may chuse. “Spiral hinges” were a misnomer for the dovetail rising hinge. Your objection to that sort is so decisive  that I can not hesitate to change it for the 5 inch Butt hinge, shewing an iron joint. The 7 doors & two folding doors will require 22 hinges, or 33 if more than two be thought necessary for all the doors, or 30 if more than two for the thick, & two only for the 1¼ doors. Being disappointed in getting pullies for windows in Fredg. I must extend my tax on your kindness, to the procuring that supply also. Three dozen will be wanted, of about 1⅜ inch diameter. The brass pullies I suppose are the proper sort, but relying more on your knowledge than my own or my workman’s, I must beg you to substitute a better if there be one.
          The Alien bill proposed in the Senate is a monster that must for ever disgrace its parents. I should not have supposed it possible that such an one could have been engendered in either House, & still persuade myself, that it can not possibly be fathered by both. It is truly to be deplored that a standing army should be let in upon us by the absence of a few sound votes. It may however all be for the best. These addresses to the feelings of the people from their enemies, may have more effect in opening their eyes, than all the arguments addressed to their understandings by their friends. The President also seems to be cooperating for the same purpose. Every answer he gives to his addressers, unmasks more & more his principles & views. His language to the young men of Pha. is the most abominable & degrading that could fall from the lips of the first magistrate of an independent people, & particularly from a Revolutionary patriot. It throws some light on his meaning when he remarked to me, “that there was not a single principle the same in the American & French Revolutions,” & on my alluding to the contrary sentiment of his predecessor expressed to Adet on the presentment of the Colours, added, “that it was false let who would express it.” The abolition of Royalty was it seems not one of his Revolutionary principles. Whether he always made this profession is best known to those, who knew him in the year 1776.—The turn of the elections in N.Y. is a proof that the late occurrences have increased the noise only & not the number of the Tory-party. Besides the intrinsic value of the acquisition, it will encourage the hopes & exertions in other States. You will see by the Newspapers the turn which a Town Meeting took in Fredericksbg. I forgot to acknowledge the pamphlet containing the last Despach from the Envoys recd. with your letter of the 10th. It is evidently more in the forensic than Diplomatic stile and more likely in some of its reasonings to satisfy an American Jury, than the French Government. The defence of the provision article is the most shallow that has appeared on that subject. In some instances the reasoning is good, but so tedious & tautologous as to insult the understanding as well as patience of the Directory,  if really intended for them, and not for the partial ear of the american public. The want of rain begins to be severely felt, and every appearance indicates a continuance of it. Since the 10th. of April there has fallen but one inch of water, except a very partial shower of less than ½ an inch.
          Adieu Affecly.
          
            Js. Madison Jr
          
        